DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11th, 2021 has been entered.
 
Response to Amendment
Applicant's amendment to the claims, filed on October 11th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on October 11th, 2021 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 8-11, with respect to the rejections of claims under 35 U.S.C 103(a) have been considered but are moot in view of the new ground(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 8-9, 11, 13-14, 29-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (Patent No.: US 9,466,586 B1), hereinafter as Choi, and further in view of Gu et al. (Pub. No.: US 2018/0366442 A1), hereinafter as Gu and further in view of Chang et al (Pub. No.: US 2008/0079105 A1), hereinafter as Chang.
Regarding claim 1, Choi discloses a method of forming a microelectronic assembly in Figs. 2A-3, comprising: bonding a first surface of at least one 
Choi fails to disclose the method comprising planarizing at least one of a first surface of the microelectronic substrate and a surface of the carrier in preparation for a direct bonding technique; bonding the first surface of the at least one microelectronic substrate using the direct bonding technique such that a non-conductive field region of the first surface is directly bonded with the non-conductive filed region of the carrier without an intervening adhesive. 
Gu discloses a method of forming a microelectronic assembly in Figs. 5A-5C planarizing at least one of a first surface of a microelectronic substrate (planarizing surface 512 of each die 302) and a surface of a carrier (chemical mechanical polishing surface 522 of wafer 520) in preparation for a direct bonding technique (see Fig. 5A and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the bonding method of Choi by using direct bonding method of Gu because having the direct bonding method would provide a clean, smooth and desirable level for the chips in packaging process that would improve the quality of the entire chip package. 
The combination of Choi and Gu fails to disclose the direct bonding technique such that a non-conductive field region of the first surface is directly bonded with non-conductive filed region of the carrier.
Chang discloses a method of forming a microelectronic assembly in Figs. 5A-5C comprising bonding a first surface of a microelectric substrate (non-active surface 502 of sensor chip 50) to a surface of a carrier (substrate 51A) using a direct bonding technique such that such that a non-conductive field region of the first surface (non-active surface 502 would be non-conductive field region oppose to the active surface 501) is directly bonded with a surface of the carrier (see [0043-0046]). 
The first surface of the at least one microelectronic substrate of Choi (the bottom surface of the semiconductor chip 100) being modified to include non-conductive field region as same as the non-active surface 502 of the sensor chip 50 of Chang for disclosing the direct bonding technique such that a non-conductive field region of the first surface is directly bonded with non-conductive filed region of the carrier.
It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 2, the combination of Choi, Gu and Chang discloses the method of forming a microelectronic assembly of claim 1, but fails to disclose further comprising planarizing the first surface of the microelectronic substrate and/or the surface of the carrier to have a surface roughness of less than 20nm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have planarizing the first surface of the microelectronic substrate and/or the surface of the carrier to have a surface roughness of less than 20nm because it would improve the bonding strength for having such a low roughness on the bonding surface. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233     
Regarding claim 3, the combination of Choi, Gu and Chang discloses the method of forming a microelectronic assembly of claim 1, wherein bonding the microelectronic substrate to the surface of the carrier comprises facing the plurality of conductive interconnections (electrode pad of semiconductor chip 100) away from the surface of the carrier (formed on the top surface of chip 100) (see Fig. 2A).
Regarding claim 6, the combination of Choi, Gu and Chang discloses the method of forming a microelectronic assembly of claim 1, further comprising applying the molding material to at least a portion of a second surface of the microelectronic substrate opposite the first surface (first passivation layer 300 and second passivation layer 600 are combined formed on the top surface) (see Fig. 2E, column 5, lines 25-33).
Regarding claim 7, the combination of Choi, Gu and Chang discloses the method of forming a microelectronic assembly of claim 1, further comprising forming one or more cavities (openings 650) in the molding material and filling the one or more cavities with a conductive material to form one or more conductive vias (terminals 700) (see Figs. 2E-2F and column 5, lines 23-42).
Regarding claim 8, the combination of Choi, Gu and Chang discloses the method of forming a microelectronic assembly of claim 1, further comprising preventing the microelectronic substrate from shifting position relative to the surface of the carrier during the processing by using the direct bonding technique without adhesive (the bonding technique in Fig. 5A-5C of Gu by direct bonding to wafer 200 of Choi and would prevent chip 100 of Choi from shifting position during processing).
Regarding claim 9, the combination of Choi, Gu and Chang discloses the method of forming a microelectronic assembly of claim 1, further comprising forming a redistribution layer (RDL) (redistribution 500) coupled to the plurality of exposed conductive interconnections (connecting to the electrode pad on the top surface of semiconductor chip 100) (see Fig. 2D, column 5, lines 7-42). 
Regarding claim 13, the combination of Choi, Gu and Chang discloses the method of forming a microelectronic assembly of claim 1, further comprising allowing at 
Regarding claim 14, the combination of Choi, Gu and Chang discloses the method of forming a microelectronic assembly of claim 1, wherein a spacing (predetermine interval) on the microelectronic substrate between adjacent interconnections of the plurality of conductive interconnections (see Choi, Fig. 2A, column 4, lines 17-36), but fails to disclose the spacing is less than 5 microns.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the spacing is less than 5 microns because having a small spacing would provide a way to reducing manufacturing cost and provide desire dimension for the overall size of the semiconductor chip. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233  
Regarding claim 29, Choi discloses a method of forming a microelectronic assembly in Figs. 2A-3, comprising: bonding a first surface of at least an element (semiconductor chip 100) to non-conductive field region of a surface of a carrier (non-conductive surface of tampered glass wafer 200) using adhesive (adhesive tape 110), the element having a plurality of exposed conductive interconnections (electrode pad of semiconductor chip 100) on at least one surface (top surface) of the microelectronic substrate (see Fig. 2A, column 4, lines 17-35 and column 5, lines 7-16); applying a 
Choi fails to disclose the method comprising planarizing at least one of a first surface of the microelectronic substrate and a surface of the carrier in preparation for a direct bonding technique; bonding the first surface of the at least one microelectronic substrate using the direct bonding technique such that a non-conductive field region of the first surface is directly bonded with the non-conductive filed region of the carrier without an intervening adhesive. 
Gu discloses a method of forming a microelectronic assembly in Figs. 5A-5C planarizing at least one of a first surface of a microelectronic substrate (planarizing surface 512 of each die 302) and a surface of a carrier (chemical mechanical polishing surface 522 of wafer 520) in preparation for a direct bonding technique (see Fig. 5A and [0063-0065]); bonding the first surface of at least one microelectronic substrate to the carrier (bonding the surface 512 of each die 102 to substrate 520) using the direct bonding technique without an intervening adhesive (see Fig. 5C and [0063-0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the bonding method of Choi by using direct bonding 
The combination of Choi and Gu fails to disclose the direct bonding technique such that a non-conductive field region of the first surface is directly bonded with non-conductive filed region of the carrier.
Chang discloses a method of forming a microelectronic assembly in Figs. 5A-5C comprising bonding a first surface of a microelectric substrate (non-active surface 502 of sensor chip 50) to a surface of a carrier (substrate 51A) using a direct bonding technique such that such that a non-conductive field region of the first surface (non-active surface 502 would be non-conductive field region oppose to the active surface 501) is directly bonded with a surface of the carrier (see [0043-0046]). 
The first surface of the at least one microelectronic substrate of Choi (the bottom surface of the semiconductor chip 100) being modified to include non-conductive field region as same as the non-active surface 502 of the sensor chip 50 of Chang for disclosing the direct bonding technique such that a non-conductive field region of the first surface is directly bonded with non-conductive filed region of the carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modify the bottom surface of the one microelectric substrate of Choi as same as the method of Chang to have the direct bonding technique such that a non-conductive field region of the first surface is directly bonded with non-conductive filed region of the carrier because the bottom surface of the semiconductor chip are manufacturing to be non-active surface and non-conductive for effectively 
Regarding claim 30, the combination of Choi and Gu discloses the method of forming a microelectronic assembly of claim 29, wherein bonding the microelectronic substrate to the surface of the carrier comprises facing the plurality of exposed conductive interconnections (electrode pad of semiconductor chip 100) away from the surface of the carrier (formed on the top surface of chip 100) (see Fig. 2A).
Regarding claim 32, the combination of Choi and Gu discloses the method of forming a microelectronic assembly of claim 29, wherein the second surface of the element is generally co-planar with a surface of the molding compound (surface of chip 100 coplanar with passivation layer 300) (see Fig. 2B). 
Regarding claim 33, the combination of Choi and Gu discloses the method of forming a microelectronic assembly of claim 29, but fails to disclose wherein the second surface of the element is coplanar with the surface of the molding compound within 1 um. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the second surface of the element is coplanar with the surface of the molding compound within 1 um because it would improve chip level and reduce chip warpage. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233     
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (Patent No.: US 9,466,586 B1), hereinafter as Choi, and further in view of Gu et al. , as applied to claim 1 above and further in view of Huang et al. (Pub. No.: US 2018/0122774 A1), hereinafter as Huang.
Regarding claim 10, the combination of Choi, Gu and Chang discloses the method of forming a microelectronic assembly of claim 1, disclose further comprising at least a first microelectronic substrate (one of semiconductor chip 100) and a second microelectronic substrate (another one of semiconductor chip 100), but fails to disclose wherein the RDL electrically interconnects the first microelectronic substrate and the second microelectronic substrate.
Huang discloses a method of forming a microelectronic assembly in Fig. 5-16 comprising at least a first microelectronic substrate (one of die 114 in package 600) and a second microelectronic substrate (another one of die 114 in package 600), wherein an RDL (metallization patterns 138) electrically interconnects the first microelectronic substrate and the second microelectronic substrate (see [0020-0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the redistribution layer of Choi to have the same structure of the redistribution layer of Huang for connecting the first and second microelectronic substrate as recited in claim 10 because having the combined method would provide an efficient way for reducing the processing step and using less processing mask for reducing manufacturing cost. 
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (Patent No.: US 9,466,586 B1), hereinafter as Choi, and further in view of Gu et al. , as applied to claim 1 above and further in view of Chung et al. (Patent No.: US 9,722098 B1), hereinafter as Chung
Regarding claim 11, the combination of Choi, Gu and Chang discloses the method of forming a microelectronic assembly of claim 1, but fails to disclose wherein the carrier comprises a sacrificial carrier, and further comprising thinning or removing the carrier from the microelectronic substrate after processing the microelectronic substrate (see Fig. 3 of Chung and column 5, lines 50-67).
Chung discloses a method of forming a microelectronic assembly in Figs. 2A-2H, comprising: bonding a first surface of at least one microelectronic substrate (bonding surface 12B of die 12) to a carrier (substrate 10) using a direct bonding technique without an intervening adhesive (see Fig. 2A, column 3, lines 11-30) and thinning or removing the carrier from the microelectronic substrate after processing the microelectronic substrate (see Fig. 3 of Chung and column 5, lines 50-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of thinning the substrate of Chung into the method of Choi because the combined method would reduce the overall packaging size and improve in thermal dissipating that would improve the overall quality of the chip packaging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CUONG B NGUYEN/Primary Examiner, Art Unit 2818